Court of Appeals, State of Michigan

                                             ORDER
                                                                          Michael F. Gadola
Frank Bacon v County of St Clair                                            Presiding Judge

Docket No.    328337                                                      Karen M. Fort Hood

LC Nos.       13-101210-CZ; 13-000560-CZ                                  Michael J. Riordan
                                                                            Judges


                The Court orders that the December 20, 2016 opinion is hereby AMENDED to correct a
clerical error in the caption information. The opinion caption is amended to include the name of
defendant-appellant The 72nd Judicial District Court and lower court case no. 13-000560-CZ.

              In all other respects, the December 20, 2016 opinion remains unchanged.




                               FEB 15 2017
                                      Date